902 F.2d 32
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eric F. BINNS, Petitioner-Appellant,v.George ALEXANDER, Respondent-Appellee.
No. 89-3849.
United States Court of Appeals, Sixth Circuit.
May 1, 1990.

1
Before KEITH and KRUPANSKY, Circuit Judges, and ANNA DIGGS TAYLOR, District Judge.*


2
Petitioner Binns petitions for rehearing of this court's order affirming the order of the district court in this habeas corpus case.  28 U.S.C. Sec. 2254 (1982).  Binns has also filed a supplement to the petition.


3
This court's prior order dismissed the appeal because the notice of appeal was one day late.  In his petition for rehearing, Binns alleges that his notice of appeal was delivered to the prison authorities within the time for filing his notice of appeal.  In Houston v. Lack, 108 S.Ct. 2379, 2382 (1988), the Supreme Court held that a prisoner's notice of appeal is filed when it is delivered to the prison authorities for mailing.  Therefore, Binns's notice of appeal was timely.  The petition for rehearing is granted.


4
Concerning the merits of the appeal, Binns's brief raises two issues concerning ineffective assistance of counsel.  One issue challenges counsel's failure to raise a post-traumatic stress disorder defense.  The other issue challenges counsel's decision to work with another attorney on Binns's case.  The district court denied both of these arguments on the merits.



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation